                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD LEN COOLEY,                                 Case No. 4:18-cv-00719-YGR (KAW)
                                   8                    Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                            11/25/19 MOTION FOR SANCTIONS
                                   9             v.
                                                                                            Re: Dkt. No. 138
                                  10     GREG LEONARD, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 25, 2019, Plaintiff Gerald Len Cooley filed a motion for sanctions against

                                  14   Defendants William Jeha, Greg Leonard, and Darryl Holcombe regarding their belated responses

                                  15   to discovery in alleged violation of the undersigned’s court order. (Pl.’s Mot, Dkt. No. 138 at 5.)

                                  16   Therein, he requests that the Court enter default judgment against all defendants for failure to

                                  17   complete their document productions by August 26, 2019. Id. at 10. The discovery at issue was

                                  18   previously addressed in discovery orders issued on November 6, 2019, both of which denied

                                  19   Plaintiff’s requests to compel further supplementation, because the documents had been produced.

                                  20   (Dkt. Nos. 132 & 133.)

                                  21          On November 22, 2019, the Court denied Plaintiff’s prior motion for sanctions, in which

                                  22   he sought default judgment against Defendants Jeha and Leonard. (Dkt. No. 134.) The Court

                                  23   explained that default judgment was not an appropriate sanction for spoliation. The untimely

                                  24   production of documents is far less egregious than the spoliation of evidence. See id. at 4-5. In

                                  25   light of the Court’s November 6, 2019 orders addressing the subject discovery and the recent

                                  26   November 22, 2019 order, the Court can only infer that the instant motion was filed in bad faith.

                                  27          Accordingly, Plaintiff’s motion for sanctions is DENIED. Defendants need not expend

                                  28   their resources to oppose this frivolous motion, and the Court need not waste more of its limited
                                   1   resources in resolution thereof.

                                   2          As Plaintiff was advised at the November 21, 2019 hearing on his prior motion for

                                   3   sanctions, such motions are not a valid litigation strategy and are generally not appropriate. The

                                   4   Court notes that, at the hearing, Plaintiff informed the Court that his uncle, Frederick Marc

                                   5   Cooley, was assisting him with the prosecution of his case. The Court observed that Plaintiff

                                   6   appeared unfamiliar with the Court’s August 19, 2019 order, in which he was advised that

                                   7   “accusing opposing counsel of misconduct and threatening them with a State Bar investigation is

                                   8   not an appropriate litigation strategy and could be grounds for sanctions.” (Dkt. No. 110 at 2.)

                                   9   Plaintiff also appeared unfamiliar with the status of discovery in his case, because he did not know

                                  10   whether subpoenas had been issued to other agencies in an attempt to obtain the emails that were

                                  11   destroyed. To the extent that Plaintiff’s uncle is responsible for the filing of this frivolous motion,

                                  12   the Court again reminds Plaintiff that he is responsible for his own case, and that it is illegal for
Northern District of California
 United States District Court




                                  13   his uncle to practice law without a license.1 Such conduct is reportable to the State Bar of

                                  14   California for criminal prosecution.

                                  15          Additionally, Plaintiff is cautioned that any future motion practice deemed frivolous or in

                                  16   bad faith will subject him to sanctions imposed by the Court, sua sponte, under Rule 11 and the

                                  17   Court’s inherent authority.

                                  18          Finally, Plaintiff is ordered to file a declaration under penalty of perjury, on or before

                                  19   December 13, 2019, confirming that he has reviewed and understands this order. Plaintiff may

                                  20   wish to contact the Federal Pro Bono Project’s Help Desk—a free service for pro se litigants— for

                                  21   assistance in preparing his declaration by calling (415) 782-8982.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 26, 2019
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                       1
                                  27    The elder Cooley was previously cautioned in the U.S. District Court for the Eastern District of
                                       California, “that he cannot, as a non-attorney, represent other persons in federal court.”
                                  28   Cooley v. City of Vallejo, No. 2:14-cv-0620-TLNKJNPS, 2015 WL 6689983, at *3 (E.D. Cal. Oct.
                                       29, 2015).
                                                                                          2
